McAdam, J.
The evidence said to be newly discovered, consists chiefly of the opinions of experts, whose testimony is of that problematical character that there is no certainty that it would change the result at which the jury have already arrived in this case. Experience proves that veterinary surgeons disagree as often as they concur, and a horse case generally-finds an equal number of experts on each side, advancing different theories. This is not owing to any imperfection of character or veracity, but arises from honest differences of opinion which these gentlemen believe and with candor express. Without casting the slightest reflection upon the credibility or honesty of purpose of the new evidence, the motion for a new trial upon the ground of newly-discovered evidence will be denied, because the uncertain nature of expert evidence would not, in view of the facts established, change the result upon a new trial. Motion denied, without costs.